DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 11205605 (Verma et al). Although the claims at issue are not identical, they are not patentably distinct from each other because;
Concerning claim 1, Verma discloses comprising: providing a device wafer and a high resistivity wafer, wherein the high resistivity wafer consists of an insulating material, the device wafer comprises a device region and an edge region, a semiconductor device is disposed within the device region, the high resistivity wafer comprises a heat dissipation region and a device support region, and the heat dissipation region surrounds the device region; forming a metal structure in the high resistivity wafer, wherein the metal structure is embedded only in the heat dissipation region; and after forming the metal structure, performing a bonding process to bond the device wafer and the high resistivity wafer, and make the device region entirely overlap the device support region (Claims 1 and 10).
Continuing to claim 3, Verma discloses forming the metal structure.
Verma is silent as to the materials that are used for the metal structure. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use copper, aluminum, tungsten, etc. for the material of the metal structure because these materials are suitable for the aforementioned intended purpose.
Considering claim 5, Verma discloses wherein no semiconductor device is within the edge region (Claim 10).

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11205605 (Verma et al)  in view of US 20150115416 (Costa et al). 
As to claim 4, Verma discloses forming the insulating material.
Verma does not disclose that the insulating material comprises glass, quartz or silicon nitride.
However, Costa discloses a semiconductor structure a device wafer (14 +18 +12) comprising a front side and a back side;
a transistor disposed at the front side, wherein the transistor comprises at least one gate structure (20), a source (24) and a drain (28);
at least one heat dissipation structure (46 +50+ 58) disposed at the back side, wherein the heat dissipation structure comprises: a source conductive pad (46) overlapping the source and electrically connecting to the source; and
a high resistivity wafer (34 +38) bonding to the device wafer, wherein the high resistivity wafer consists of an insulating material ([0030] and [0036]) and that wherein the insulating material comprises glass, quartz or silicon nitride ([0030]).
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use silicon nitride because these are known materials suitable for use in a semiconductor device with heat dissipating capabilities. 

Allowable Subject Matter

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites the limitations wherein the steps of forming the metal structure comprises: forming a trench within the heat dissipation region of the high resistivity wafer; forming an adhesion layer covering the trench and a front side of the high resistivity wafer; forming a metal layer filling in the trench and covering the front side of the high resistivity wafer; and performing a planarization process to remove part of the adhesion layer and part of the metal layer and align a top surface of the adhesion layer in the trench, a top surface of the metal layer and the front side of the high resistivity wafer. These limitations in combination with the other limitations as set forth in the claims are neither taught nor suggested in the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	10/25/22